SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

51
KA 16-01026
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                    V                             MEMORANDUM AND ORDER

JOYCE LEWIS, DEFENDANT-RESPONDENT.


R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR APPELLANT.

LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (MARK C. DAVISON OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an oral order of the Ontario County Court (Stephen D.
Aronson, A.J.), rendered August 13, 2015. The oral order granted that
part of defendant’s omnibus motion seeking to suppress evidence and
dismissed the charges in the superior court information.

     It is hereby ORDERED that the oral order so appealed from is
unanimously reversed on the law, that part of the omnibus motion
seeking to suppress evidence is denied, the superior court information
is reinstated and the matter is remitted to Ontario County Court for
further proceedings thereon.

     Memorandum: The People appeal from an oral order (see generally
People v Elmer, 19 NY3d 501, 507-508) granting that part of
defendant’s omnibus motion to suppress evidence seized as the fruit of
the unlawful stop of defendant’s vehicle, and dismissing the superior
court information charging defendant with, inter alia, felony
aggravated driving while intoxicated (Vehicle and Traffic Law §§ 1192
[2-a] [a]; 1193 [1] [c] [i] [A]). We agree with the People that the
stop was based on probable cause and thus that County Court erred in
granting that part of defendant’s motion seeking suppression. The
arresting deputy testified at the Dunaway hearing that he personally
observed defendant’s vehicle cross the center line and proceed into
the lane for oncoming traffic. The vehicle remained in that lane for
approximately two-tenths of a mile, in violation of Vehicle and
Traffic Law § 1120 (a). Thus, the deputy, having personally observed
the violation, had probable cause to stop the vehicle (see People v
Pealer, 89 AD3d 1504, 1506, affd 20 NY3d 447, cert denied ___ US ___,
134 S Ct 105, rearg denied 24 NY3d 993; People v Robinson, 97 NY2d
341, 349; People v Walker, 128 AD3d 1499, 1500-1501, lv denied 26 NY3d
936). Once the deputy effectuated the stop, he noticed that
defendant’s eyes were watery and bloodshot, and he smelled the strong
odor of alcohol on her breath. He conducted a series of field
sobriety tests, all of which defendant failed. Thus, the deputy had
                                 -2-                            51
                                                         KA 16-01026

probable cause to arrest defendant for driving while intoxicated (see
People v Lewis, 124 AD3d 1389, 1390-1391, lv denied 26 NY3d 931).




Entered:   February 10, 2017                   Frances E. Cafarell
                                               Clerk of the Court